McLean, C.
Affidavit was made before the mayor of the town. of Louisville, against appellant, charging her with the unlawful selling of intoxicating, etc., liquors. She was convicted and sentenced by the mayor. From this judgment she appealed to the circuit court. There she was again convicted, and was sentenced by the court. From that judgment she appeals to this court.
The alleged ordinance under which she was tried is set out in the record and reads as follows: ‘ ‘ Section 1. Be it enacted by board of mayor and aldermen of the town of Louisville, Miss., that chapter 28 of the Annotated Code of Mississippi be and the same is here*106by adopted as the Criminal Code and laws of said town.” Code 1906, section 3410, provides that “all offenses under the penal laws of the state amounting to a misdemeanor shall, when so provided by a general ordinance of the municipality, also be offenses against the city, town or village in whose corporate limits the offense may have been committed to the same effect as though such offenses were made offenses against the city, town or village by separate ordinance in each case, and upon conviction thereof the same punishment shall be imposed by the city, town or village as is provided by the laws of the state with regard to such offenses against the state not in excess of the maximum penalty which may be imposed by municipal corporations.”
By an inspection of this town ordinance, it is clear that it includes all felonies, as well as misdemeanors; but it is manifest that section 3410, Code 1906, carefully limits the jurisdiction of villages, towns, etc., to misdemeanors. But this town ordinance “sweepingly provides that not only misdemeanors, but that all felonies against the state, shall be dealt with by the mayor of the town as if he had full jurisdiction.” This ordinance is “absolutely null and void, because it attempts to clothe the mayor (of Louisville) with jurisdiction over felonies, as well as misdemeanors.” In support of this position, we cite the well-considered opinion of this court in the case of Town of Oakland v. Miller, 90 Miss. 277, 43 South. 467.
We think the case should be reversed and remanded.

Reversed and remanded.

Per Curiam.
The above opinion is adopted as the opinion of the court, and for the reasons therein indicated the judgment is reversed, and the cause remanded.